02-11-382-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00382-CR
 
 



George Paul Simon


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 355th
District Court OF Hood COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
George Paul Simon entered an open plea of guilty to possession of more than
four grams but less than two hundred grams of methamphetamine with intent to
deliver.[2]  He also signed a
judicial confession.  A jury convicted Appellant and assessed his punishment at
twenty years’ confinement.  The trial court sentenced him accordingly.
Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, this appeal is frivolous.  Counsel’s brief and motion
meet the requirements of Anders v. California[3]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  Although Appellant was given an opportunity
to file a pro se response to the Anders brief, he has not done so.  The
State also did not file a brief.
After
an appellant’s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record.[4] 
Only then may we grant counsel’s motion to withdraw.[5]  Because
Appellant entered an open plea of guilty, our independent review for potential
error is limited to potential jurisdictional defects, the voluntariness of
Appellant’s plea, error that is not independent of and supports the judgment of
guilt, and error occurring after entry of the guilty plea.[6]
We
have carefully reviewed counsel’s brief and the record.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support any appeal.[7]  Accordingly, we grant
counsel’s motion to withdraw and affirm the trial court’s judgment.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 24, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Health
& Safety Code Ann. §§ 481.102(6), .112(d) (West 2010).


[3]386 U.S. 738, 87 S. Ct.
1396 (1967).


[4]See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991).


[5]See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


[6]See Monreal v. State,
99 S.W.3d 615, 619–620 (Tex. Crim. App. 2003).


[7]See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).